DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–6, 11–14 and 19–23 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0174237 (published 6 June 2019) (“Lunner”); US Patent Application Publication 2019/0239006 (published 01 August 2019) (“Petersen”); US Patent Application Publication 2018/0033419 (published 01 February 2018) (“Shetye II”); US Patent 2016/0112817 (published 21 April 2016) (“Fan”) and US Patent Application Publication 2011/0064238 (published 17 March 2011) (“Haas”).
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lunner; Petersen; Shetye II; Fan; Haas and US Patent Application Publication 2015/0016638 (published 15 January 2015) (“Hebenstreit”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lunner; Petersen; Shetye II; Fan; Haas and US Patent Application Publication 2008/0152183 (published 26 June 2008) (“Janik”).
Claims 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lunner; Petersen; Shetye II; Fan; Haas and US Patent Application Publication 2019/0138603 (published 09 May 2019) (“Daley”).
Claim 1 is drawn to “a head-worn acoustic device.” The following table illustrates the correspondence between the claimed head-worn acoustic device and the Lunner reference.
Claim 1
The Lunner Reference
“1. A head-worn acoustic device comprising:
The Lunner reference describes a hearing system HS contained in a pair of spectacles. Lunner at ¶¶ 9, 123, FIGs.1A, 1B.
“at least one acoustic transducer disposed such that, in a head-worn state, the at least one acoustic transducer is in an open-ear configuration in which an ear canal of a user of the head-worn acoustic device is unobstructed, and
Lunner’s hearing system includes output transducers, such as loudspeakers or receivers, worn in any known manner. Id. at ¶¶ 9, 67, 88, FIG.1A. For example, the output transducers are worn in a non-occluding, or open-ear, manner where the speaker is located outside of the wearer’s ear canal. Id.
“wherein the acoustic transducer is disposed within an arm of an eyeglass frame and configured
“(i) to radiate acoustic waves originating from a first side of the acoustic transducer through [[an]] a first acoustic channel defined within the arm and
“(ii) to radiate acoustic waves originating from a second side of the acoustic transducer through a second acoustic channel defined within the arm;
Lunner does not describe locating loudspeakers within the temple pieces, or arms, of a pair of spectacles, so that the speakers radiates first side and second side acoustic waves through first and second acoustic channels defined in the temple arms.
“at least two microphones configured to capture audio that is processed and played back through the at least one acoustic transducer; and
Lunner’s hearing system HS includes microphone arrays MA on the left and right temple pieces of a spectacles frame and in the nose bridge. Id. at ¶¶ 2–8, 30, 50, 123, FIG.1A. Based on the wearer’s location and a map of audio sources in the environment, audio from the microphone arrays is processed through beamforming and head-related transfer functions to present spatialized audio to the system’s wearer through the output transducers. Id.
“an active noise reduction (ANR) circuit configured to operate on input from one or more microphones of the at least two microphones; and
The Lunner reference describes, in connection with each of a plurality of beamformer channels, a channel noise reduction filter configured to separate a target (e.g., speech signal) from background noise. Id. at ¶¶ 8, 50, 119, 185
“an amplifier circuit configured to process signals representing the audio captured using the at least two microphones and generate driver signals for the at least one acoustic transducer,
Lunner similarly describes an amplifier to process the microphone array signals for reproduction by the output transducers. Id. at ¶¶ 89, 91, 205, FIG.7.
“wherein the at least one acoustic transducer and the at least two microphones are disposed on the head-worn acoustic device such that, in the head-worn state, a lobe of a radiation pattern of the at least one acoustic transducer is directed towards the ear canal of the user, 
As already discussed, Lunner describes mounting an output transducer on the frame of a pair of spectacles, near a user’s ear canal. Lunner also describes mounting microphone arrays on the spectacles’ left and right temple pieces and a nose bridge.
Lunner, however, does not address how to arrange the output transducer’s lobes, or even if it exhibits a directional lobe. 
“a feedforward microphone of the at least two microphones is positioned in an acoustic null in the radiation pattern of the at least one acoustic transducer and
Lunner’s microphones included in array MA are feedforward microphones since they are intended to capture ambient sound that will be reproduced by speakers. Lunner at ¶ 89.
Lunner does not describe positioning the microphone arrays in a null of the output transducer, or even if the output transducer exhibits a null.
“[the feedforward microphone is] configured to capture audio originating from behind a head of the user as a portion of the input to the ANR circuit, and
Additionally, Lunner does not describe positioning its microphone arrays so a feedforward microphone captures audio originating from behind a head of a user.
“a feedback microphone of the at least two microphones is positioned outside of a direct acoustic path between the at least one acoustic transducer and an ear of the user such that an amount of coupling between the at least one acoustic transducer and the feedback microphone is substantially equal to an amount of coupling between the at least one acoustic transducer and [[an]] the ear of the user.”
Lunner does not describe a feedback microphone. Lunner also does not describe placing a feedback microphone in such a way that it is outside a direct acoustic path between the transducer and a user’s ear but with a substantially equal amount of coupling between the transducer and the ear.

Table 1
The table above shows that the Lunner reference anticipates many of the limitations. Lunner does not describe the output transducer as a directional transducer that radiates energy through first and second channels inside temple arms and that exhibits a lobe and null. Lunner does not describe locating loudspeakers within the temple pieces of a pair of spectacles, so that the speakers radiates waves through internal channels. Lunner also does not describe a feedback microphone. And Lunner does not describe arranging the microphones relative to the directional lobes of the output transducer. The reference thus fails to anticipate the limitations requiring the orientation of an acoustic transducer’s radiation pattern lobe towards a user’s ear canal; positioning a feedforward microphone in the null of the transducer’s radiation pattern and capturing audio originating from behind a head of a user; and positioning a feedback microphone so its acoustic coupling to the output transducer is the same as the coupling between the transducer and the user’s ear, but is located outside the direct path between the transducer and the ear.
The Lunner reference places no limits on how its output transducers may be worn, noting various known configurations that may be used, including in a housing near the ear canal. Lunner at ¶ 88. The Petersen reference, like the Lunner reference, describes a hearing aid/system in the form of a pair of eyeglasses. Petersen at ¶¶ 85–100, FIGs.5, 7, 10. Petersen describes an embodiment that includes a directional, dipole speaker system. Id. Petersen’s speaker system includes two speakers driven in opposite phase. Id. The speaker system itself is contained in the temple 14 of a pair of eyeglasses. Id. Sound from each speaker passes through an internal sound channel (not shown) and is emitted through two spaced apart openings OT1, OT2 in temple 14. See id. Alternatively, a single speaker produces both the in-phase and out-of-phase components provided to openings OT1 and OT2. This creates a dipole pattern as seen in FIGs.5, 10, that directs high volume sound to the user’s ear canal while minimizing the distraction caused to others. Id. Additionally, the dipole pattern focuses sound output on the user’s ear canal while creating a null along temple 14, which may include sound inlets IT1, IT2 for a microphone array. Id. Petersen explains that this arrangement provides an air-conducted sound system that is comfortable at high power levels, unlike bone conducted alternatives, and is discreet because it does not require visible, sound conducting tubing between temple 14 and the user’s ear canal. See id. at ¶¶ 11–14.
The Shetye II reference describes an open-ear, air-conducted headphone design. Like Petersen, Shetye II describes a dipole speaker. Shetye II at ¶¶ 31, 32, FIG.7B. The speaker emits anti-phase sound from the front and rear of the diaphragm creating a dipole in the low-frequency range and a hypercardioid in the high-frequency range. Id. In-phase sound generated by one side of speaker diaphragm 54 passes through a first acoustic chamber/channel 65 and radiates through openings 68, 70. Id. Out-of-phase sound from the other side of the speaker diaphragm 54 passes through a second acoustic chamber/channel 55 and radiates through openings 58, 60. Id.
Shetye II further describes including active noise reduction (ANR) components like Lunner’s noise reduction filter. Id. at ¶ 21. In particular, Shetye II recognizes that the open-ear headphones are susceptible to increased levels of ambient noise. Id. at ¶¶ 2–4, 21. Shetye II addresses this problem through an ANR system, which includes a feedforward microphone 20 (i.e., a noise reference microphone) and a feedback microphone 26 in the design. Id. at ¶¶ 24, 25, FIGs.2A, 2B. Feedforward microphone 20 is positioned in a null of output transducer 22—for example, microphone 20 is fixed to a support structure 14 depicted as a band that wraps around the back of a user’s head. Id. at ¶ 24, FIG.1. Another prior art example involving a pair of spectacles places a feedforward, or reference, microphone behind a user’s ear on the ear hook of the spectacles to minimize SNR. See Fan at ¶¶ 63, 68, 69, 71, 76, FIG.3A. Feedback microphone 26 is positioned in the radiation path of output transducer 22. Shetye II at ¶¶ 24, 25, FIGs.2A, 2B. More particularly, feedback microphone 26 is coupled to a front basket 28 of output transducer 22, or is coupled off-basket and on a support structure 14 that supports basket 28 on the user’s head/ear. Id. at ¶ 25.
The teachings of the Shetye II and Fan references taken in conjunction with Lunner would have reasonably suggested that a similar improvement may be obtained in Lunner’s system by placing a feedforward microphone in the null of a directional speaker and placing a feedback microphone in the acoustic radiation field produced by the speaker. Specifically, the feedforward microphone (e.g., Shetye II 20) may be placed on a portion of Lunner’s sidebars SB-i --that minimizes the SNR, such as behind the user’s ear to pickup sound behind the user’s head. The feedback microphone (e.g., Shetye II 26) may be placed directly on the speaker—between the speaker and the ear—or simply near the speaker on a support structure. Because the Shetye II ANR solution requires subtracting a signal applied to its speaker from the signal recorded by the feedback microphone to yield a heard noise estimate, one of ordinary skill in the art would have reasonably recognized that wherever feedback microphone 26 is located should produce an accurate estimate of the sound produced by the speaker and the sound heard by the user—i.e., the acoustic coupling between the speaker and the feedback microphone should be made as equal as possible as the coupling between the speaker and the ear. See Shetye II at ¶ 27. The Haas reference further teaches and suggests that the feedback microphone should be placed side-by-side with the speaker instead of directly in the path between the speaker and the ear, since placing the microphone in the speaker-ear path may interfere with the quality of sound received by the ear. See Haas at ¶ 55, FIGs.1, 2. This suggests locating feedback microphone outside the direct coupling path between the speaker and the ear.
Accordingly, it would have been obvious for one of ordinary skill in the art interested in positioning Lunner’s output transducer in a housing near a wearer’s ear canal to configure the transducer in an open-ear manner and to configure the transducer to exhibit directionality as suggested by Petersen and Shetye II. It would have also been obvious to direct the lobes towards the wearer’s ear canal so the wearer would be able to clearly hear the reproduced sounds while a bystander would not. For example, one of ordinary skill would have followed Petersen’s example and placed a dipole speaker in the temple of Lunner’s spectacles. See Petersen at FIG.5. In-phase and out-of-phase sounds generated by the speaker would have travelled through respective internal sound channels to ports in the temple. See Shetye II at FIG.7B. The ports would have then emitted the sounds to create a dipole pattern as seen in Petersen’s FIG.10. And as taught and suggested by Shetye II and Fan, it would have been obvious to include ANR circuitry, including a feedforward microphone located in the transducer’s acoustic null (see, e.g., Fan at FIG.3A (microphones 9, 10)). It would have been obvious to locate a feedback microphone located near the speaker. More particularly, as suggested by Shetye II and Haas, one of ordinary skill in the art would have reasonably located the feedback microphone side-by-side with the speaker so that it receives the same sound as the user’s ear without interfering with the speaker’s sound reproduction. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Fan and the Haas references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein 
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. Lunner does not describe placing the acoustic transducer on the temples. This is a known configuration, however, particularly for Lunner’s embodiment that includes a speaker near a canal. The Hebenstreit reference, for example, further suggests locating output transducers along the temple pieces. Hebenstreit at ¶ 41, FIG.1A. Accordingly, it would have been obvious to locate Lunner’s output transducer on the temple pieces as well as Lunner’s microphone arrays. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Haas and the Hebenstreit references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the at least one microphone is disposed on a front portion of the eyeglass frame.”
Lunner similarly describes locating a microphone array on the nose bridge of a pair of spectacles. Lunner at ¶ 123, FIGs.1A, 1B. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Haas and the Hebenstreit references makes obvious all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:
“wherein the at least one microphone is a portion of an array of multiple microphones disposed along the temple of the eyeglass frame.”
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“further comprising one or more processing devices configured to implement a beamforming process based on audio captured using the multiple microphones of the array.”
Lunner also describes including a processor to beamform the audio captured by the microphone arrays. Lunner at ¶¶ 2–8, 30, 50, 123, 193–205, FIGs.6, 7. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the beamforming process is configured to preferentially capture audio from a gaze-direction of the user.”
Lunner describes beamforming based on where a wearer is looking—i.e., based on gaze direction. Lunner at ¶¶ 2–8, 30, 50, 123, 193–205, FIGs.6, 7. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein a power ratio of (i) a portion of output of the at least one acoustic transducer radiated towards the ear canal of the user and (ii) a portion of output of the at least one acoustic transducer radiated towards the feedforward microphone is at least 1 dB.”
The obviousness rejection of claim 1 shows the obviousness of locating Lunner’s microphone arrays in a null of an output transducer to prevent feedback. The resulting power ratio is not described by the references. However, Janik indicates that a reduction of 10 dB may occur through null placement. See Janik at ¶ 58. However, since the cited references show the obviousness of reducing feedback through the claimed technique, it would have been obvious to maximize the power ratio to any desired extent by placing a microphone in the null as desired. Accordingly, one of ordinary skill in the art would have positioned the microphone in the null to provide any desired amount of acoustic decoupling to the extent that approach—the same approach claimed and described—would allow. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Haas and the Janik references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the at least one acoustic transducer is a part of an array of acoustic transducers.”
The Lunner reference further suggests including multiple transducers that are off the ear of the user. Lunner at ¶¶ 47–50, FIG.5. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“wherein in the head-worn state, a physical separation exists between the at least one acoustic transducer and the ear canal of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of locating Lunner’s output transducer off the user’s ear—i.e., with a physical separation between it and the wearer’s ear canal. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein in the head-worn state, a physical separation exists between the at least one acoustic transducer and a concha or pinna of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of locating Lunner’s output transducer off the user’s ear—i.e., with a physical separation between it and the wearer’s concha or pinna to create an open-ear configuration. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein the at least one acoustic transducer comprises an acoustic dipole.”
As explained in the obviousness rejection of claim 1, incorporated herein, the Petersen reference suggests configuring Lunner’s output transducer as an acoustic dipole. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claim.
Claim 15 is drawn to “a head-worn acoustic device.” The following table illustrates the correspondence between the claimed head-worn acoustic device and the Lunner reference.
Claim 15
The Lunner Reference
“15. A head-worn acoustic device comprising:
The Lunner reference describes a hearing system HS contained in a pair of spectacles. Lunner at ¶¶ 9, 123, FIGs.1A, 1B.
“at least one acoustic transducer disposed such that, in a head-worn state, the at least one acoustic transducer is in an open-ear configuration in which an ear canal of a user of the head-worn acoustic device is at least partially unobstructed, and
Lunner’s hearing system includes output transducers, such as loudspeakers or receivers, worn in any known manner. Id. at ¶¶ 9, 67, 88, FIG.1A. For example, the output transducers are worn in a non-occluding, or open-ear, manner where the speaker is located outside of the wearer’s ear canal. Id.
“wherein the acoustic transducer is disposed within an arm of an eyeglass frame and configured
“(i) to radiate acoustic waves originating from a first side of the acoustic transducer through [[an]] a first acoustic channel defined within the eyeglass arm and
“(ii) to radiate acoustic waves originating from a second side of the acoustic transducer through a second acoustic channel defined within the eyeglass arm;
Lunner does not describe locating loudspeakers within the temple pieces, or arms, of a pair of spectacles, so that the speakers radiates first side and second side acoustic waves through first and second acoustic channels defined in the temple arms.
“at least two microphones configured to capture audio that is processed and played back through the at least one acoustic transducer;
Lunner’s hearing system HS includes microphone arrays MA on the left and right temple pieces of a spectacles frame and in the nose bridge. Id. at ¶¶ 2–8, 30, 50, 123, FIG.1A. Based on the wearer’s location and a map of audio sources in the environment, audio from the microphone arrays is processed through beamforming and head-related transfer functions to present spatialized audio to the system’s wearer through the output transducers. Id.
“an active noise reduction (ANR) circuit configured to operate on input from one or more microphones of the at least two microphones,
The Lunner reference describes, in connection with each of a plurality of beamformer channels, a channel noise reduction filter configured to separate a target (e.g., speech signal) from background noise. Id. at ¶¶ 8, 50, 119, 185
“wherein a feedforward microphone of the at least two microphones is positioned in an acoustic null in a radiation pattern of the at least one acoustic transducer and
Lunner’s microphones included in array MA are feedforward microphones since they are intended to capture ambient sound that will be reproduced by speakers. Lunner at ¶ 89.
Lunner does not describe positioning the microphone arrays in a null of the output transducer, or even if the output transducer exhibits a null.
“[the feedforward microphone is] configured to capture audio originating from behind a head of the user as a portion of the input to the ANR circuit, and
Additionally, Lunner does not describe positioning its microphone arrays so a feedforward microphone captures audio originating from behind a head of a user.
“wherein a feedback microphone of the at least two microphones is positioned outside of a direct acoustic path between the at least one acoustic transducer and an ear of the user such that an amount of coupling between the at least one acoustic transducer and the feedback microphone is substantially equal to an amount of coupling between the at least one acoustic transducer and an ear of the user;
Lunner does not describe a feedback microphone. Lunner also does not describe placing a feedback microphone in such a way that it is outside a direct acoustic path between the transducer and a user’s ear but with a substantially equal amount of coupling between the transducer and the ear.
“an amplifier circuit configured to process signals representing the audio captured using the at least two microphones to generate a first signal for the at least one acoustic transducer; and
Lunner similarly describes an amplifier to process the microphone array signals for reproduction by the output transducers. Id. at ¶¶ 89, 91, 205, FIG.7.
“an echo cancellation circuit configured to process the signals representing the audio captured using a second subset of the at least two microphones to generate a second signal for the at least one acoustic transducer, wherein a combination of the first signal and second signal reduces coupling between the at least one acoustic transducer and the at least two microphones by at least 3 dB.”
Lunner does not describe an echo cancellation circuit. Lunner at most describes estimating, and presumably anticipates cancelling, acoustic feedback. Lunner at ¶¶ 54, 65.

Table 2
The table above shows that the Lunner reference anticipates many of the limitations. Lunner does not anticipate the claimed echo cancellation circuit. Lunner does not describe the output transducer as a directional transducer that radiates energy through first and second channels inside temple arms and that exhibits a lobe and null. Lunner also does not describe a feedback microphone. Lunner does not describe locating loudspeakers within the temple pieces of a pair of spectacles, so that the speakers radiates waves through internal channels. And Lunner does not describe arranging the microphones relative to the directional lobes of the output transducer. The reference thus fails to anticipate the limitations requiring the orientation of an acoustic transducer’s radiation pattern lobe towards a user’s ear canal, positioning a feedforward microphone in the null of the transducer’s radiation pattern and capturing audio originating from behind a head of a user; and positioning a feedback microphone so its acoustic coupling to the output transducer is the same as the coupling between the transducer and the user’s ear, but is located outside the direct path between the transducer and the ear.
The Lunner reference places no limits on how its output transducers may be worn, noting various known configurations that may be used, including in a housing near the ear canal. Lunner at ¶ 88. The Petersen reference, like the Lunner reference, describes a hearing aid/system in the form of a pair of eyeglasses. Petersen at ¶¶ 85–100, FIGs.5, 7, 10. Petersen describes an embodiment that includes a directional, dipole speaker system. Id. Petersen’s speaker system includes two speakers driven in opposite phase. Id. The speaker system itself is contained in the temple 14 of a pair of eyeglasses. Id. Sound from each speaker passes through an internal sound channel (not shown) and is emitted through two spaced apart openings OT1, OT2 in temple 14. See id. Alternatively, a single speaker produces both the in-phase and out-of-phase components provided to openings OT1 and OT2. This creates a dipole pattern as seen in FIGs.5, 10, that directs high volume sound to the user’s ear canal while minimizing the distraction caused to others. Id. Additionally, the dipole pattern focuses sound output on the user’s ear canal while creating a null along temple 14, which may include sound inlets IT1, IT2 for a microphone array. Id. Petersen explains that this arrangement provides an air-conducted sound system that is comfortable at high power levels, unlike bone conducted alternatives, and is discreet because it does not require visible, sound conducting tubing between temple 14 and the user’s ear canal. See id. at ¶¶ 11–14.
The Shetye II reference describes an open-ear, air-conducted headphone design. Like Petersen, Shetye II describes a dipole speaker. Shetye II at ¶¶ 31, 32, FIG.7B. The speaker emits anti-phase sound from the front and rear of the diaphragm creating a dipole in the low-frequency range and a hypercardioid in the high-frequency range. Id. In-phase sound generated by one side of speaker diaphragm 54 passes through a first acoustic chamber/channel 65 and radiates through openings 68, 70. Id. Out-of-phase sound from the other side of the speaker diaphragm 54 passes through a second acoustic chamber/channel 55 and radiates through openings 58, 60. Id.
Shetye II further describes including active noise reduction (ANR) components like Lunner’s noise reduction filter. Id. at ¶ 21. In particular, Shetye II recognizes that the open-ear headphones are susceptible to increased levels of ambient noise. Id. at ¶¶ 2–4, 21. Shetye II addresses this problem through an ANR system, which includes a feedforward microphone 20 (i.e., a noise reference microphone) and a feedback microphone 26 in the design. Id. at ¶¶ 24, 25, FIGs.2A, 2B. Feedforward microphone 20 is positioned in a null of output transducer 22—for example, microphone 20 is fixed to a support structure 14 depicted as a band that wraps around the back of a user’s head. Id. at ¶ 24, FIG.1. Another prior art example involving a pair of spectacles places a feedforward, or reference, microphone behind a user’s ear on the ear hook of the spectacles to minimize SNR. See Fan at ¶¶ 63, 68, 69, 71, 76, FIG.3A. Feedback microphone 26 is positioned in the radiation path of output transducer 22. Shetye II at ¶¶ 24, 25, FIGs.2A, 2B. More particularly, feedback microphone 26 is coupled to a front basket 28 of output transducer 22, or is coupled off-basket and on a support structure 14 that supports basket 28 on the user’s head/ear. Id. at ¶ 25.
The Shetye II reference describes an open-ear headphone design that is substantially similar to the one described by Shetye I. Compare Shetye II at FIG.7B with Shetye at FIG.2B. Shetye II improves on the Shetye I design further by including active noise reduction (ANR) components like Lunner’s noise reduction filter. Shetye II at ¶ 21. In particular, Shetye II recognizes that the open-ear headphone configuration described in Shetye I is susceptible to increased levels of ambient noise. Id. at ¶¶ 2–4, 21. Shetye II addresses this problem through an ANR system, which includes a feedforward microphone 20 and a feedback microphone 26 in the design. Id. at ¶¶ 24, 25, FIGs.2A, 2B. Feedforward microphone 20 is positioned in a null of output transducer 22—for example, microphone 20 is fixed to a support structure 14 depicted as a band that wraps around the back of a user’s head. Id. at ¶ 24, FIG.1. Another prior art example involving a pair of spectacles places a feedforward, or reference, microphone behind a user’s ear on the ear hook of the spectacles to minimize SNR. See Fan at ¶¶ 63, 68, 69, 71, 76, FIG.3A. Feedback microphone 26 is positioned in the radiation path of output transducer 22. Shetye II at ¶¶ 24, 25, FIGs.2A, 2B. More particularly, feedback microphone 26 is coupled to a front basket 28 of output transducer 22, or is coupled off-basket and on a support structure 14 that supports basket 28 on the user’s head/ear. Id. at ¶ 25.
The teachings of the Shetye II and Fan references taken in conjunction with Lunner would have reasonably suggested that a similar improvement may be obtained in Lunner’s system by placing a feedforward microphone in the null of a directional speaker and placing a feedback microphone in the acoustic radiation field produced by the speaker. Specifically, the feedforward microphone (e.g., Shetye II 20) may be placed on a portion of Lunner’s sidebars SB-i --that minimizes the SNR, such as behind the user’s ear to pickup sound behind the user’s head. The feedback microphone (e.g., Shetye II 26) may be placed directly on the speaker—between the speaker and the ear—or simply near the speaker on a support structure. Because the Shetye II ANR solution requires subtracting a signal applied to its speaker from the signal recorded by the feedback microphone to yield a heard noise estimate, one of ordinary skill in the art would have reasonably recognized that wherever feedback microphone 26 is located should produce an accurate estimate of the sound produced by the speaker and the sound heard by the user—i.e., the acoustic coupling between the speaker and the feedback microphone should be made as equal as possible as the coupling between the speaker and the ear. See Shetye II at ¶ 27. The Haas reference further teaches and suggests that the feedback microphone should be placed side-by-side with the speaker instead of directly in the path between the speaker and the ear, since placing the microphone in the speaker-ear path may interfere with the quality of sound received by the ear. See Haas at ¶ 55, FIGs.1, 2. This suggests locating feedback microphone outside the direct coupling path between the speaker and the ear.
The Daley reference describes enhancing the acoustic separation between a speaker and a microphone. Daley at ¶ 19, FIG.1 In Daley sounds are picked up by microphones 100 and outputted through speakers worn in an open ear manner. Id. Daley describes minimizing the acoustic leakage between the microphones and speaker by positioning the microphones in a null of the speaker and including conventional echo cancelling to cancel sound picked up by the microphones. Id. Assuming one of ordinary skill modified Lunner’s system to include a feedforward microphone and dipole speaker as suggested by Petersen, Shetye II and Fan, Daley’s teachings would have reasonably suggested similarly including an echo canceller in Lunner’s system to cancel speaker signals picked up by a feedforward microphone.
Accordingly, it would have been obvious for one of ordinary skill in the art interested in positioning Lunner’s output transducer in a housing near a wearer’s ear canal to configure the transducer in an open-ear manner and to configure the transducer to exhibit directionality as suggested by Petersen. It would have also been obvious to direct the lobes towards the wearer’s ear canal so the wearer would be able to clearly hear the reproduced sounds while a bystander would not. For example, one of ordinary skill would have followed Petersen’s example and placed a dipole speaker in the temple of Lunner’s spectacles. See Petersen at FIG.5. In-phase and out-of-phase sounds generated by the speaker would have travelled through internal sound channels to ports in the temple. The ports would have then emitted the sounds to create a dipole pattern as seen in Petersen’s FIG.10. And as taught and suggested by Petersen and Shetye II, it would have been obvious to include ANR circuitry, including a feedforward microphone located in the transducer’s acoustic null (see, e.g., Petersen at FIG.5 (microphones IT1, IT2)) and a feedback microphone located near the speaker. More particularly, as suggested by Shetye II and Haas, one of ordinary skill in the art would have reasonably located the feedback microphone side-by-side with the speaker so that it receives the same sound as the user’s ear without interfering with the speaker’s sound reproduction. Finally, as suggested by Daley, it would have been obvious to include an acoustic echo canceller to cancel echo in the feedforward microphone signal. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Fan, the Haas and the Daley references makes obvious all limitations of the claim.
Claim 16 depends on claim 1 and further requires the following:
“wherein the feedforward microphone is disposed at a back end of a temple of an eyeglass frame at a position wherein a power ratio of (i) a portion of output of the at least one acoustic transducer radiated towards the ear canal of the user and (ii) a portion of output of the at least one acoustic transducer radiated towards the feedforward microphone is at least 1 dB.”
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. As explained in the rejection of claim 1, Petersen teaches and suggests implementing Lunner’s speaker as an open-ear dipole. And the Shetye II and the Haas references teach and suggest locating a feedforward microphone and a feedback microphone in particular locations relative to the speaker. Specifically, Shetye II suggests locating the feedforward microphone in a null of the speaker so that it will detect ambient noise. Shetye at ¶¶ 24, 26. Cf. Petersen at ¶ 86, FIG.5 This suggests placing the feedforward microphone on a back portion of a temple (facing towards the environment, away from the user) that would also be located in a speaker null. The resulting power ratio would then be at least 1 dB since the feedforward microphone is in a wideband speaker null. See Petersen at FIG.10 (depicting on-axis responses that exceed off-axis, or null, responses by more than 1dB). For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Haas and the Daley references makes obvious all limitations of the claim.
Claim 17 depends on claim 1 and further requires the following:
“wherein the feedback microphone is disposed along a temple of an eyeglass frame at a position wherein a power ratio of (i) a portion of output of the at least one acoustic transducer radiated towards the ear canal of the user and (ii) a portion of output of the at least one acoustic transducer radiated towards the feedback microphone is approximately 0 dB.”
Lunner similarly suggests locating microphone arrays along the temples of a pair of spectacles. Lunner at ¶ 123, FIG.1A. As explained in the obviousness rejection of claim 1, Petersen teaches and suggests implementing Lunner’s speaker as an open-ear dipole. And the Shetye II and the Haas references teach and suggest locating a feedforward microphone and a feedback microphone in particular locations relative to the speaker. Specifically, the Shetye II reference teaches locating the feedback microphone within the radiation field of the speaker in order to produce an accurate estimate of the loudspeaker sound and near the user’s ear to produce an accurate estimate of the ambient sound heard by the user. See Shetye II at ¶ 27. The Haas reference further teaches locating the microphone side-by-side with the speaker to prevent the microphone from interfering with the sound produced by the speaker. See Haas at ¶ 55, FIGs.1, 2. These teachings together suggest placing the feedback microphone on the temple (facing the user’s ear). The resulting power ratio would then be approximately 0dB since the feedback microphone and the ear would be receiving substantially the same sound from the speaker. See Petersen at FIG.10 (depicting polar plot of a dipole speaker, showing that front and side radiation are roughly equivalent over a wide arc.). For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Haas and the Daley references makes obvious all limitations of the claim.
Claim 19 depends on claim 1 and further requires the following:
“wherein the eyeglass frame comprises a plurality of openings to allow acoustic radiation from the acoustic transducer to leave the eyeglass frame.”
Claim 20 depends on claim 19 and further requires the following:
“wherein the plurality of openings comprises at least three openings that are arranged to define a frequency-dependent effective length of an acoustic dipole of the acoustic transducer.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of embodying Lunner’s hearing aid system with a dipole speaker located within a temple piece of a pair of spectacles as taught by Petersen and Shetye II. The dipole speaker would generate in-phase and out-of-phase signals and the signals would be routed through separate internal channels to spaced-apart outlets OT1, OT2. See Petersen at ¶¶ 85–90, FIG.5. In another embodiment, one of ordinary skill would have used three or more outlets as suggested by Shetye II. See Shetye II at ¶ 31, FIG.7B. The outlets would determine the frequency-dependent length of the dipole. See id. at FIGs.10, 11 (comparing the two figures shows that outlet orientation changes dipole length). For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II and the Haas references makes obvious all limitations of the claims.
Claim 21 depends on claim 1 and further requires the following:
“wherein the feedforward microphone is positioned along the arm of the eyeglass frame at a location behind the ear of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of locating a feedforward, or noise reference, microphone behind a user’s ear on the ear hook of a pair of spectacles. See Fan at ¶¶ 63, 68, 69, 71, 76, FIG.3A. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Fan and the Haas references makes obvious all limitations of the claim.
Claim 22 depends on claim 1 and further requires the following:
“further comprising an interface configured to receive a command from the user, wherein the acoustic device is configured to perform one or more functions in response to the received command.”
Claim 23 depends on claim 22 and further requires the following:
“wherein then [sic, the] interface comprises a button or a capacitive touch interface.”
The Lunner reference describes controlling the functions of hearing system HS with a user interface UI implemented on HD or in a remote control, like a smartphone. Lunner at ¶¶ 35, 36, 196, 226, 229, 230, FIGs.9A, 10. In one example, a user interface A (UIA) includes electrodes that are capacitively coupled to the user’s skin to pickup EEG or EOG signals used to control weights of Lunner’s beamformer. Id. at ¶¶ 196, 226. For the foregoing reasons the combination of the Lunner, the Petersen, the Shetye II, the Fan and the Haas references makes obvious all limitations of the claims.
Summary
Claims 1–6, 10–17 and 19–23 are rejected under 35 U.S.C. § 103 as being obvious in view of the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (23 August 2022) has substantively amended the claims. This Office action includes updated obviousness rejections.
Applicant’s remarks concerning the previous prior art combinations of have been considered. (Reply at 7–11 (23 August 2022.)) Applicant comments (Reply at 7–8) that Shetye II does not teach or suggest the following claim limitation:
“a feedback microphone of the at least two microphones is positioned outside of a direct acoustic path between the at least one acoustic transducer and an ear of the user such that an amount of coupling between the at least one acoustic transducer and the feedback microphone is substantially equal to an amount of coupling between the at least one acoustic transducer and the ear of the user.”
Applicant comments that the Non-Final Rejection did not provide evidence from Shetye II showing supporting a teaching or suggestion concerning this limitation. However, the rejection cites Shetye II at ¶ 27, which states in part:
“[0027] The microphone 26 also picks up sound pressure waves in the vicinity of the headphone but also picks up sound pressure waves created by the transducer 22. The microphone 26 outputs an electronic signal to the processor 34 which is related to the sound pressure waves that are picked up. The processor 34 subtracts an electronic signal used to drive the transducer 22 from the signal sent by microphone 26. The resulting signal represents environmental noise in the vicinity of the headphone. The processor 34 uses the electronic signals from the microphones 20 and 26 to operate the transducer 22 to reduce targeted sound pressure waves at the user's ear.”
(Emphasis added.) The purpose of Shetye II’s feedback microphone 26 is to produce an accurate estimate of what the user hears, both the signal produced by transducer 22 and ambient noise. By doing so, Shetye II is able to subtract the signal used to drive transducer 22 to produce an estimate of ambient noise, or a heard noise estimate, as stated in the rejection.
Applicant’s remaining comments pertain to the substantive claim amendments presented in the Reply. The updated limitations have been addressed fully in the foregoing rejections.
For the foregoing reasons, Applicant has not persuasively established any error in the Office action. All rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

11/3/2022